Citation Nr: 1512599	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-27 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2003 to April 2007, from July 2008 to October 2008, and from December 2009 to February 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The appeal originally included claims of service connection for a left knee disability, allergic rhinitis, a skin condition (onychomycosis of the feet and toenails), folliculitis barbae, and residuals of a cyst.  As an October 2013 rating decision subsequently granted service connection for these claims, those issues are no longer before the Board.  

In a December 2014 claim, the Veteran sought an increased rating for his service-connected left knee disability.  A January 2015 notification letter incorrectly advised him that this matter was before the Board on appeal.  As this matter is not before the Board and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In his July 2010 VA Form 9, substantive appeal, the Veteran requested a Board hearing at a local VA office.  Although he was scheduled for a hearing in February 2014, this hearing was postponed (without explanation).  To date, there has been no further action on his request and no indication that he has since withdrawn the request.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2014).  


Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




